Citation Nr: 0815426	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  04-11 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for duodenal 
ulcer.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to October 1967.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona that 
granted service connection for duodenal ulcer, evaluated as 
noncompensable effective August 31, 2000.  The veteran 
perfected a timely appeal of these determinations to the 
Board.  

In August 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the Joint Motion for Remand, dated June 2007, which was 
incorporated by reference in the Court's June 2007 Order, the 
VA Secretary and the veteran ("the parties"), by and 
through their attorneys, agreed that remand is necessary 
because the reasons and bases provided in the January 2006 
Board decision, denying entitlement to an initial compensable 
rating for a duodenal ulcer, are inadequate.  Namely, the 
parties stated that the Board did not provide an adequate 
discussion of the applicability of staged ratings pursuant to 
Fenderson v. West, 12 App. 119 (1999), and did not consider 
specific evidence that would be relevant to a discussion of 
staged ratings.

Specifically, the information contained in the joint motion 
discloses that the veteran was afforded VA examinations in 
March 2002, October 2003, and January 2005.  In the 2005 VA 
examination report, the examiner indicated that he could not 
review the endoscopy report which was "done at Prescott or 
Lake Havasu."  The record contains statements from the 
veteran dated March 2005 that an attached endoscopy report 
dated February 2003 had not been reviewed by the January 2005 
VA examiner.  According to the joint motion, the parties 
noted that the Board relied on the March 2005 examination in 
rendering its opinion, but did not mention the 2003 endoscopy 
at all, or the fact that the 2005 examiner did not review it.  
Thus, the parties concluded that the failure of the Board to 
consider the 2003 endoscopy was error.

Hence, the parties believe that the 2003 endoscopy could 
contain relevant evidence for purposes of staged ratings, 
especially in light of the fact that the endoscopy conducted 
at the 2005 examination noted no active ulcer at that time 
that could be responsible for the veteran's vomiting.  As the 
January 2003 endoscopy report is not of record, a remand is 
warranted to obtain and associate this report with claims 
folder for review in connection the other evidence of record.  
Therefore, the Board believes that a remand is also necessary 
in order to obtain another VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  The RO is asked to undertake 
reasonable efforts to obtain and 
associate with the claims folder a copy 
of the January 2003 endoscopy report, 
which was purportedly preformed at the 
Prescott or Lake Havasu facility.  If 
the identified facilities are non-VA 
facilities, please request that the 
veteran furnish signed authorizations 
for release to VA of the referenced 
endoscopy report.  If the request 
and/or search for the referenced 
endoscopy report produces negative 
results, the veteran should be notified 
(either verbally or in writing), and 
documentation to that effect should be 
placed in the claims folder.  The 
veteran and his representative should 
also be asked to procure and submit to 
VA a copy of the January 2003 endoscopy 
report from the referenced facilities.

2.  After associating with the claims 
folder all information and evidence 
obtained in connection with the above 
development, the RO is asked to schedule 
the veteran for a VA examination, with an 
appropriate examiner, to determine the 
nature and severity of the symptoms 
and/or manifestations of his duodenal 
ulcer.  The claims folder (including a 
copy of the January 2003 endoscopy 
report, if any) should be made available 
to the examiner for review in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed, and all clinical 
findings are to be reported in detail.  
Based on the results of the examination 
of the veteran's duodenal ulcer and a 
review of the claims folder, the examiner 
is asked to answer the following 
questions:

a.  Is the veteran's duodenal ulcer mild, 
with recurring symptoms once or twice 
yearly?

b.  Is the veteran's duodenal ulcer 
moderate, with recurring episodes of 
severe symptoms two or three times a year 
averaging 10 days in duration; or, with 
continuous moderate manifestations?

c.  Is the veteran's duodenal ulcer 
moderately severe, with symptoms less 
than those listed under question "d" 
(see below ) but with impairment of 
health manifested by anemia and weight 
loss; or, recurrent incapacitating 
episodes averaging 10 days or more in 
duration at least four or more times a 
year?

d.  Is the veteran's duodenal ulcer 
severe, with pain only partially relieved 
by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and 
weight loss productive of definite 
impairment of health?

A complete rationale should be given for 
all opinions and conclusions expressed in 
a legible report.

3.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should readjudicate the issue of 
entitlement to an initial compensable 
evaluation for a duodenal ulcer, to 
include consideration of staged ratings 
pursuant to Fenderson v. West, supra.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



